 

li

L....

`:’nw FlLEo
§:"` CHARLOTTE,NC
inst 2019

in run curran starns oisriuc`r corner -» US DJSTR!CT COURT
FOR run WESTERN ors'nucr oF Non'rn cARoLINA WESTERN '
cHAnLorre oivision D'STR'CT OF NC

DOCKET NO. 3:18t:r157-RJC

UNITED states oF roanch )
) coNssNT ouosn AND
v. ) ruooMENT or roRFEITURn
) PENDING RULE 32.2(¢)(2)
(4) eisen silent )

BASED UPON the Det`endant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to wlu'ch the Defendant has pled guilty and that the
Defendant (or any combination ofDefendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HER.E`,BY ORDERED THAT:

i. The foiiowing property is forfeited to the United States pursuant to 18 U,S.C. §§
981 and 982, and/or 28 U.S.C. § 2461(0), provided, liowever, that forfeiture of specific assets is
subject to any and atl third party petitions under 21 U.S.C. § 853(n), pending final adjudication
herein:

A forfeiture money judgment in the amount of $999,487.99, such amount
constituting the proceeds that Defendant personalty obtained as a result of the
offense/s to which Defendant has pled guilty. Defendant stipulates that the
Government may satisfy the money judgment via forfeiture of proceeds and/or
substitute property as defined in 21 U.S.C. § 853(p). For purposes of forfeiture
under Section 853(p), Defendant stipulates that, as a result of acts or omissions of
Dei'endnnt, one or more provisions of Seetion 853(p)(1)(A)-(E) are satisfied.‘

2, if and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shali publish notice and provide direct written notice

of forfeiture

3. Pursuant to lied R. Crirn, P. 32.2(!))(3), upon entry ofthis order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories and requests for production of doournents,
and to issue subpoenas pursuant to Fed. R. Civ. P. 45.

4. A forfeiture money judgment shall be inctuded in the defendant’s sentence, and
the United States may take steps to collect the judgment from any property of the defendant,
provided, the value of any forfeited specific assets shelf be credited toward satisfaction of this
money judgment upon liquidation

 

 

The parties stipulate and agree that the aforementioned asset(s) constitute property
derived from or traceable to proceeds ofdefendant’s crinie(s) herein and are therefore subject to
forfeiture pursuant to 18 U. S. C §§ 981 and 982 and/or 28 U. S C. § 2461(¢) 'i`he defendant
hereby waives the requirements of Fed. R. Crim. P. 32.2 and 43(a) regarding notice of the
forfeiture in the charging instrument, announcement of the forfeiture at sentencing and
incorporation of the forfeiture in the judgment against defendant If the defendant has previously
submitted a claim in response to an administrative forfeiture proceeding regarding any of this
property, defendant hereby withdraws that claim. if defendant has not previously submitted such
a clairn, defendant hereby waives all right to do so.

R. ANDREW MURRAY
UNITED STATES ATTORNEY

,>:/<’ lawn/ace

BENJAMI'N BA[N-CREED BIREN SHETH l/'z q/;?G, 161
Assistant United States Attorney Det`endant

diana wing

EDWARD T, HINSON, ESQ.
Attorney for Defendant ;/z f /(7

 

/\»

Signed this the /SA] dayof \) bifuch y

 
  

 

ZM W
T' HONORABLE EBRT J. CONRAD
UNiT ED STATES D S RICT JUDGE

 

